Citation Nr: 1508919	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to November 1967, with service in Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  A January 2014 videoconference hearing was held before the undersigned; a transcript is in the record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   During the course of the appeal, the Veteran's postservice treatment records include diagnoses of anxiety disorder, not otherwise specified, and PTSD.  The March 2011 rating decision granted service connection for anxiety disorder, not otherwise specified.  The Veteran has requested that he be granted service connection for PTSD. 

In February 2014, subsequent to the certification and transfer of the claims folder to the Board, the Veteran's representative submitted additional argument and medical evidence in support of the claim on appeal, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's currently diagnosed PTSD is causally related to his military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

VA has implemented DSM-V.  The Secretary of the VA has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in March 2013. Hence, this claim is governed by DSM-IV.

It is not in dispute that the Veteran was exposed to a stressor event in service as he witnessed the deaths of several members of his squad during a training exercise.  Accordingly, the Board will turn to the question of whether he has PTSD related to his military service.

The record includes postservice VA and private treatment records that contain diagnoses of anxiety disorder, not otherwise specified, and PTSD.  Service connection for anxiety disorder was granted by the RO in a March 2011 rating decision.  However, the claim of entitlement to service connection for PTSD remains on appeal.

A January 2011 letter from the Veteran's treating physician includes a diagnosis of chronic PTSD.  The letter, however, provides no indication as to the stressors that led to that diagnosis or an explanation as to the symptoms presented.

On January 2011 VA PTSD examination, the examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed with the criteria of the DSM-IV; instead, a diagnosis of anxiety disorder, not otherwise specified, was given.  

 In a January 2014 private opinion, the Veteran's treating physician identified  the "constellation of symptoms" the Veteran experienced since service and opined that they are consistent with a diagnosis of chronic PTSD.  He specifically identified all symptoms relevant to a diagnosis of PTSD under DSM-IV.

The issue here appears to be not whether the Veteran has an acquired psychiatric disorder that is related to service, but whether the appropriate diagnosis is anxiety disorder, PTSD, or both.  The Veteran's in-service stressor has already been conceded.  While the Board recognizes that the January 2011 VA examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, another private treatment provider found that he did.  The Board has no reason to doubt the diagnosis provided in this report, which also relates the Veteran's PTSD to his service.  As such, the Board finds that the evidence is at least in equipoise, and that service connection for PTSD is warranted. (In this regard, the Board notes that the Veteran cannot be compensated for the same symptoms under two different diagnostic codes as that would be impermissible pyramiding under 38 C.F.R. § 4.14.)


ORDER

Service connection for PTSD is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


